 Case 2:19-cv-00223-DBH Document 6 Filed 08/14/19 Page 1 of 6                PageID #: 17




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


ROBERT MCKENNEY,                          )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )       2:19-cv-00223-DBH
                                          )
ARLENE JACQUES, et al.,                   )
                                          )
       Defendants                         )


            RECOMMENDED DECISION AFTER REVIEW OF COMPLAINT
                 PURSUANT TO 28 U.S.C. §§ 1915(e), 1915A

       Plaintiff, an inmate at the York County Jail, alleges that Defendants unlawfully

denied him access to education programs and failed to provide him with the documents

necessary to file a grievance. (Complaint, ECF Nos. 1, 1-1.) Plaintiff alleges Defendants

are employed at the jail.

       Plaintiff filed an application to proceed in forma pauperis (ECF No. 2), which

application the Court granted. (ECF No. 3.) In accordance with the in forma pauperis

statute, a preliminary review of Plaintiff’s complaint is appropriate.         28 U.S.C. §

1915(e)(2). Additionally, Plaintiff’s complaint is subject to screening “before docketing,

if feasible or … as soon as practicable after docketing,” because he is “a prisoner seek[ing]

redress from a governmental entity or officer or employee of a governmental entity.” 28

U.S.C. § 1915A(a).

       Following a review of Plaintiff’s complaint, I recommend the Court dismiss the

Plaintiff’s complaint.
 Case 2:19-cv-00223-DBH Document 6 Filed 08/14/19 Page 2 of 6                 PageID #: 18




                                  STANDARD OF REVIEW

       The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure

meaningful access to the federal courts for those persons unable to pay the costs of bringing

an action. When a party is proceeding in forma pauperis, however, “the court shall dismiss

the case at any time if the court determines,” inter alia, that the action is “frivolous or

malicious” or “fails to state a claim on which relief may be granted” or “seeks monetary

relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       In addition to the review contemplated by § 1915, Plaintiff’s complaint is subject to

screening under the Prison Litigation Reform Act because Plaintiff currently is incarcerated

and seeks redress from governmental entities and officers. See 28 U.S.C. § 1915A(a), (c).

The § 1915A screening requires courts to “identify cognizable claims or dismiss the

complaint, or any portion of the complaint, if the complaint (1) is frivolous, malicious, or

fails to state a claim ….” 28 U.S.C. § 1915A(b).

       When considering whether a complaint states a claim for which relief may be

granted, courts must assume the truth of all well-plead facts and give the plaintiff the

benefit of all reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640

F.3d 1, 12 (1st Cir. 2011). A complaint fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its
                                              2
    Case 2:19-cv-00223-DBH Document 6 Filed 08/14/19 Page 3 of 6              PageID #: 19




face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

          Although a pro se plaintiff’s complaint is subject to “less stringent standards than

formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), this is

“not to say that pro se plaintiffs are not required to plead basic facts sufficient to state a

claim,” Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980). To allege a civil action in

federal court, it is not enough for a plaintiff merely to allege that a defendant acted

unlawfully; a plaintiff must affirmatively allege facts that identify the manner by which the

defendant subjected the plaintiff to a harm for which the law affords a remedy. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

                                        FACTUAL BACKGROUND1

          According to Plaintiff, he attempted to enroll in cooking classes, parenting classes

and self-help groups administered as part of the jail’s education program. Defendant Miller

informed Plaintiff that he could not attend the classes due to an investigation concerning

his relationship with an officer of the program. Plaintiff complained to Defendant Jacques,

who confirmed that Plaintiff would not be permitted to participate in the classes. Plaintiff

subsequently wrote to Defendant Kortes, who confirmed that Plaintiff could not attend the

classes pending the investigation. Plaintiff also alleges Defendant Kortes refused to

provide Plaintiff with a grievance form.

                                                DISCUSSION

          Plaintiff contends that Defendants violated his constitutional rights when they

1
    The facts are derived from Plaintiff’s complaint.
                                                        3
 Case 2:19-cv-00223-DBH Document 6 Filed 08/14/19 Page 4 of 6                   PageID #: 20




denied him access to the jail’s education programs and refused to permit him to file a formal

grievance.

       Plaintiff does not have a constitutional right to rehabilitation or to an education

program. Rhodes v. Chapman, 452 U.S. 337, 348 (1981) (denial of educational services is

not punishment for Eighth Amendment purposes); Moody v. Daggett, 429 U.S. 78, 88 n.9

(1976) (no due process guarantee with respect to discretionary decisions related to

“prisoner classification and eligibility for rehabilitative programs”); Fiallo v. De Batista,

666 F.2d 729, 730 (1st Cir. 1981) (“We are unaware of any authority for the proposition

that a prison inmate has a federal constitutional right to rehabilitation.          Indeed, all

indications appear to be to the contrary.”); Lovell v. Brennan, 566 F. Supp. 672, 689 (D.

Me. 1983), aff'd, 728 F.2d 560 (1st Cir. 1984) (“[T]he courts have not recognized a

constitutional right to rehabilitation for prisoners.”). Plaintiff, therefore, has not asserted a

federal claim based on his inability to participate in the education programs at the jail.

       Plaintiff’s claim regarding the grievance process also fails. A prisoner does not

have a constitutional right to a particular prison grievance procedure, or even to file a prison

grievance; rather, the Due Process Clause entitles prisoners to predeprivation process

whenever the state subjects them to an “atypical and significant hardship … in relation to

the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995); see

also Flick v. Alba, 932 F.2d 728, 729 (8th Cir. 1991) (per curiam) (“[T]he prisoner’s right

to petition the government for redress is the right of access to the courts, which is not

compromised by the prison’s refusal to entertain his grievance.”); Charriez v. Sec’y,
                                               4
 Case 2:19-cv-00223-DBH Document 6 Filed 08/14/19 Page 5 of 6                 PageID #: 21




Florida Dep’t of Corr., 596 F. App’x 890, 895 (11th Cir. 2015) (unpublished) (“Because

the prison grievance procedure does not create a protected liberty interest, Charriez does

not   have   a   federal   constitutional    right   within   that   administrative-grievance

procedure.”); Von Hallcy v. Clements, 519 F. App’x 521, 523 (10th Cir.

2013) (unpublished) (“Von Hallcy cannot state a due process claim based on allegations of

an ineffective grievance reporting system.”); Brown v. Graham, 470 F. App’x 11, 13 (2d

Cir. 2012) (“Brown’s argument that he has a federally-protected liberty interest in the

state’s compliance with its own prison grievance procedures is meritless.”); Butler v.

Brown, 58 F. App’x 712 (9th Cir. 2003) (“[A] prisoner has no constitutional right to prison

grievance procedures.”); Young v. Gundy, 30 F. App’x 568, 569 – 70 (6th Cir.

2002) (unpublished) (“[T]here is no inherent constitutional right to an effective prison

grievance procedure.”).    Because prison grievance procedures are not mandated or

governed by the Constitution or other federal law, Plaintiff has not and cannot assert an

actionable federal claim based on Defendants’ administration of the grievance process.

                                      CONCLUSION

      Based on the foregoing analysis, after a review pursuant to 28 U.S.C. § 1915(e)(2)

and 28 U.S.C. § 1915A(a), I recommend the Court dismiss Plaintiff’s complaint.

                                            NOTICE

             A party may file objections to those specified portions of a magistrate
      judge's report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof.
                                               5
 Case 2:19-cv-00223-DBH Document 6 Filed 08/14/19 Page 6 of 6                 PageID #: 22




             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court's order.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

Dated this 14th day of August, 2019.




                                             6
